Citation Nr: 1138262	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle and foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1980 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for a left ankle and foot disability.  The Veteran testified before the Board in February 2009.  In a July 2009 decision, the Board reopened the Veteran's claim for service connection for a left ankle and foot disability and remanded the claim for further development.  The Board again remanded the Veteran's claim for service connection for a left ankle and foot disability in February 2011.  


FINDING OF FACT

The Veteran's current left ankle and foot disability first manifested after his separation from service, is unrelated to his service or to any incident therein, and is not shown to be the result of or aggravated by the service-connected left knee disability.  


CONCLUSION OF LAW

The Veteran's current left ankle and foot disability was not incurred in or aggravated by his active service, and is not proximately due to or the result of a service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).    

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he injured his left ankle during service when he tripped over a steel cable and fell on his knees.  Alternatively, he alleges that his left ankle and foot disability is due to his service-connected left knee disability.  

On VA examination in November 2007, the Veteran reported using a cane for walking.  He complained of pain, stiffness, weakness, and repeated effusion in his left ankle.  He stated that he had severe flare-ups of left ankle pain every two to three weeks that lasted for hours.  Examination revealed that the Veteran had an antalgic gait.  The left ankle had 15 degrees dorsiflexion and 40 degrees plantar flexion, and there was pain on all ranges of motion.  An x-ray of the left foot was unremarkable.  The examiner diagnosed the Veteran with left ankle strain and opined that the left ankle condition was less likely as not caused by or a result of his service-connected left knee disability because there was no clinical medical evidence such as leg length discrepancy or ankylosis to support that the left knee disability had any significant effects on the left ankle condition.  The examiner reasoned that the medical evidence actually supported the notion that the left ankle would likely become stronger because the decreased level of activity due to the injured left knee joint would protect and preserve the left ankle joint.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the November 2007 VA medical opinion finding that the Veteran's left ankle and foot disability is not related to or aggravated by the Veteran's service-connected left knee disability is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationale provided for the opinion.  In addition, there are no contrary competent medical opinions of record regarding whether the left ankle and foot disability is secondary to the service-connected left knee disability.  Accordingly, the Board finds that service connection for the Veteran's left ankle and foot disability, as secondary to his service-connected left knee disability, is not warranted because the competent evidence does not show that any left ankle or foot disability are due to or aggravated by the left knee disability.

The Board now turns to the question of whether the Veteran is entitled to service connection on a direct basis for his left ankle or foot disability.  

Service medical records show that the Veteran had reported to sick call in November 1977 after falling on his knees.  His complaints included pain when bending his knees or running.  No mention was made of the left ankle or foot.  On separation examination in March 1980, the Veteran made no complaints regarding his left ankle or foot, and his lower extremities and feet were found to have no abnormalities.  

Post-service VA and private medical records dated from September 1997 to May 2008 show that the Veteran received intermittent treatment for severe tendonitis of the left foot and ankle, left ankle pain, left foot pain, and a left ankle synovial cyst.  At no time did any treating provider relate the Veteran's left ankle and foot disabilities to his period of service.  An October 1997 private medical report indicated that the Veteran had been treated for his left ankle disability since 1991.  

A December 2004 lay statement from the Veteran's former wife indicated that she had known the Veteran since 1983 and that he had suffered from a noticeable limp since she had known him.  She reported that was due to an injury sustained during his period of service.  

In a January 2006 lay statement, one of the Veteran's fellow former servicemen reported that he had served on active duty with the Veteran.  The fellow former serviceman stated that the Veteran had reported to sick call on several occasions for injuries to his left ankle and both knees.  He maintained that the injuries were the result of a fall while the Veteran was at Camp Irwin in California.  

The Veteran submitted a May 2006 lay statement from his former squad leader in service.  The Veteran's squad leader reported that he observed the Veteran to be limping and in pain one morning with a bruised and swollen left ankle.  He stated that the Veteran told him that he had tripped over a steel cable in front of the mess hall as he was carrying two boxes of food rations under each arm.  The squad leader asserted that he escorted the Veteran to sick call for treatment where the Veteran was issued crutches to assist him in walking upright.  He observed that the Veteran subsequently walked stiffly with a limp and the Veteran often could not complete physical training due to his injuries.  He reported that the Veteran continued to complain about his left ankle.  

On VA examination in November 2007, the Veteran maintained that he injured his left ankle when he fell during his period of active service while running and landed on the pavement.  He reported using a cane for walking.  He complained of pain, stiffness, weakness, and repeated effusion in his left ankle.  He stated that he had severe flare-ups of left ankle pain every two to three weeks that lasted for hours.  Examination revealed that the Veteran had an antalgic gait.  The left ankle had 15 degrees dorsiflexion and 40 degrees plantar flexion, and there was pain on all ranges of motion.  An x-ray of the left foot was unremarkable.  The examiner diagnosed the Veteran with left ankle strain and opined that the Veteran's left ankle and foot disability was not caused by or a result of the fall in service because the service medical records did not show a left ankle injury during the fall in service or any ankle disability on separation examination.

The Veteran testified before the Board at a travel board hearing in February 2009.  Testimony revealed that the Veteran injured his left ankle during service when he tripped over a steel cable and fell on his knees while he was coming out of the mess hall in the dark.  The Veteran testified that he was treated throughout service for his left ankle and that he had also received continuous treatment for his left ankle since discharge from service.  

On VA examination in April 2010, the examiner noted that the Veteran had a well-documented history of chronic left ankle pain as a result of a previous fall.  The Veteran reported that his left ankle injury occurred during service in 1977 when he tripped over a cable while exiting the mess hall.  He stated that he experienced immediate onset of pain and swelling of the ankle followed shortly by ecchymosis of the ankle.  He maintained that he received symptomatic care at the time but that he continued to experience pain in the ankle, especially with prolonged standing, walking, running, climbing, and descending stairs.  He complained that his ankle was easily inverted when he walked on uneven surfaces like gravel or grass.  He reported that he currently suffered from a constant, dull ache of the left ankle with increased pain on prolonged standing, walking, running, climbing, and descending stairs.  He stated that he required the regular use of an ankle brace support.  

Examination revealed symmetrical feet and ankles.  There was evidence of tenderness on palpation of the anterior left ankle, but no evidence of swelling, inflammation, instability, locking, weakness, edema, or loss of function.  The Veteran could rise on his heels and toes and stand on one foot with evidence of discomfort.  Range of motion testing of the left ankle showed 10 degrees dorsiflexion, 15 degrees plantar flexion, and 10 degrees inversion and eversion.  There was discomfort during range of motion testing.  The Veteran walked with a limp favoring the left ankle, but his posture and balance appeared normal.  The most recent x-ray of the left ankle in April 2010 indicated minimal degenerative change at the dorsal midfoot, but it was an otherwise unremarkable study.  An MRI of the left ankle showed an unusually located cyst along the dorsal lateral margin of the distal talus and early degenerative changes with dorsal spurring to the talonavicular joint.  There was no evidence of internal derangement.

The examiner diagnosed the Veteran with calcaneal spur of the left foot, degenerative joint disease of the left ankle, herniated synovial cyst or ganglion cyst of the distal talus of the left ankle, and remote trauma of the left ankle.  The examiner concluded that there was no definitive evidence of documentation of previous evaluation, diagnosis, or treatment of a left ankle injury by a care provider during the Veteran's period of active service.  The examiner stated that the Veteran's and fellow soldier's lay statements regarding the left ankle injury in service appeared logical and probable but that without definitive evidence to support the claim, the question of whether the Veteran's left ankle and foot injury was related to service could not be resolved without resorting to speculation.  Although the examiner considered the lay statements of the Veteran and his former squad leader, the examiner did not provide an opinion as to whether the Veteran's left ankle and foot disability was related to his period of active service.  

At an April 2011 VA examination with May 2011 addendum, the Veteran reported that the onset of his left ankle and foot problems was in 1977 after he fell in service.  He complained of left foot and ankle pain, popping, and cracking at the joint of the foot and ankle with a constant dull ache.  He stated that walking, standing, and range of motion were limited.  He maintained that he had swelling, stiffness, weakness, and lack of endurance in the left foot.  He indicated that he had giving way, instability, stiffness, weakness, and tenderness in the left ankle.  He reported weekly flare-ups of foot pain that lasted one to two days and severe flare-ups of ankle pain that occurred every two to three weeks and lasted one to two days.  He complained that he was only able to stand for 15 to 30 minutes and could walk more than 0.25 mile but less than 1 mile.  He stated that he used a cane and had a brace for his ankle.  

Examination revealed antalgic gait with the use of a cane.  There was minimal tenderness in the midline dorsum of the left foot.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing in the left foot.  The Veteran had guarding of movement in the left ankle, but no arthritis, ankle instability, tendon abnormality, ankylosis, or angulation.  Range of motion of the left ankle showed 15 degrees dorsiflexion and 40 degrees plantar flexion.  There was no pain on motion, nor was there additional limitation with repetitive motion.  The examiner noted the previous x-rays and MRIs of the left ankle.  An x-ray of the feet showed mild hallux valgus deformity of the great toes with narrowing of the first metacarpal phalangeal joints and hammertoe deformities of the lateral toes.  However, the foot x-ray was otherwise unremarkable.  

The examiner diagnosed the Veteran with mild degenerative joint disease of the left midfoot and left ankle.  The examiner opined that the Veteran's left foot and ankle disability was less likely as not caused by or a result of his period of active service.  The examiner found accepted that the Veteran had a fall in 1977 and injured his left ankle.  The examiner noted that the Veteran continued to have pain and instability in the left ankle and pain in the left foot and that x-rays and MRIs had revealed mild degenerative changes in the talonavicular joint of the left foot and ankle.  The examiner also observed that the Veteran had been treated for his acute injuries in the fall and had been able to return to full duty after a period of conservative treatment.  However, the examiner reasoned that it was unlikely that a bruised tendon or ligament injury in 1977 would lead to the findings of mild degenerative joint disease 30 years later.  The examiner explained that it was more likely that the degenerative joint disease was the result of chronic minor trauma/injury that would occur with prolonged standing, walking, or exercise.  The examiner therefore concluded that based on the Veteran's history, review of the claims file, physical examination, and x-ray findings, his current left foot and ankle disability was less likely as not caused by or a result of his period of active service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the November 2007 and April 2010 VA medical opinions.  In rendering the opinion, the November 2007 VA examiner failed to consider the Veteran's and his former squad leader's lay statements regarding a November 1977 fall in service and instead found that the service medical records did not show a left ankle injury during the fall in service or any ankle disability on separation examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

The April 2010 VA examiner stated that he was unable to attribute the Veteran's left foot/ankle disability to events that occurred during service without resorting to speculation because although the Veteran's and fellow soldier's lay statements regarding the left ankle injury in service appeared logical and probable, there was no definitive evidence of documentation of previous evaluation, diagnosis, or treatment of a left ankle injury by a care provider during the Veteran's period of active service.  Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's left ankle and foot disability without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).    

The Board instead assigns greater weight to the April 2011 VA medical opinion with May 2011 addendum finding no nexus between the Veteran's left ankle and foot disability to his period of active service.  In placing greater weight on the April 2011 medical opinion, the Board notes that in rendering the opinion, the examiner took the Veteran's and former squad leader's lay statements into account and found that a left ankle injury did occur in service based on their statements.  However, the examiner reasoned that it was unlikely that a bruised tendon or ligament injury in 1977 would lead to the findings of mild degenerative joint disease 30 years later and that it was instead more likely that the degenerative joint disease was the result of chronic minor trauma or injury that would occur with prolonged standing, walking, or exercise.  The Board therefore finds that the opinion is probative and persuasive based on the examiner's thorough review of the claims file in May 2011, comprehensive examination of the Veteran's left foot and ankle in April 2011, consideration of the Veteran's lay statements in regards to his disability, and adequate rationale for the opinion.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current left ankle and foot disability.  The evidence is also against a finding that the left ankle and foot disability are a result of the Veteran's service-connected left knee disability.  In addition, no arthritis (or any other ankle or foot disability) is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for a left ankle and foot disability is not warranted.

The Veteran and his friends and family contend that his current left ankle and foot disability is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his friends and family are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his family and friends can testify to that which they are competent to observe, such as ankle or foot pain, but they are not competent to provide a medical diagnosis for any left ankle and foot disability or to relate any left ankle and foot disability medically to his service.

The Veteran contends that the evidence shows continuity of symptoms after discharge and supports his claim for service connection.  However, an October 1997 private medical report shows that the first objective post-service evidence of the Veteran's left ankle disability was in 1991, approximately 11 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left ankle and foot disability developed in service.  Therefore, the Board concludes that the left ankle and foot disability was not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  In addition, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ankle and foot disability is proximately due to, the result of, or aggravated by his service-connected left knee disability.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2004 and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left ankle and foot disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


